SFABURY, J.
[1,2] The action is to recover a sum of money which is alleged to be due to the plaintiff from the defendant. An account is annexed to the complaint, giving some of the items for which the money is alleged to be due. The first item on this account is, “Bill rendered, $390.97.” The complaint does not set forth an account stated, and therefore the plaintiff can only recover by proving the original indebtedness. The account which is annexed to the complaint fails to give the particulars as to the largest item in the account. *445The defendant is entitled to a bill of. particulars setting forth the items which the plaintiff claims comprise the sum of $390.97.
Order reversed, with $10 costs and disbursements, and motion granted as to the item of $390.97. All concur.